Judgment, Supreme Court, New York County (Charles H. Solomon, J., on suppression motions; Maxwell Wiley, J., at plea and sentence), rendered May 5, 2005, convicting defendant of four counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Based upon our review of the minutes of the Darden hearing (People v Darden, 34 NY2d 177 [1974]), we conclude that there was probable cause for issuance of the search warrant (see generally Spinelli v United States, 393 US 410 [1969]; Aguilar v Texas, 378 US 108 [1964]). We have examined defendant’s pro se arguments and find them without merit. Concur—Saxe, J.E, Williams, Buckley, Catterson and Malone, JJ.